Exhibit 10.1

Loan No. ___________

BALLOON PROMISSORY NOTE

(Address)

$                   

Date:                    

         FOR VALUE RECEIVED, WM LIMITED PARTNERSHIP - 1998, a Michigan limited
partnership doing business as Wendy’s of Michigan (“Borrower”), promises to pay
to the order of GE CAPITAL FRANCHISE FINANCE CORPORATION, a Delaware corporation
(“Payee”; Payee and any subsequent holder of this Promissory Note (this “Note”)
being referred to herein as “Holder”), at Payee’s office at 17207 North
Perimeter Drive, Scottsdale, Arizona 85255, or at such other address as Holder
may from time to time designate in writing, the principal sum of               
Dollars ($                ) together with interest from the date the proceeds of
the loan (the “Loan”) evidenced by this Note are initially disbursed (including,
without limitation, disbursement into an escrow for the benefit of Borrower)
until Maturity (as defined below) on the principal balance from time to time
remaining unpaid hereon at a floating or variable rate as set forth below.

         From and after the date hereof (until Maturity or the occurrence of an
Event of Default, as hereinafter provided), interest shall accrue on the
principal balance outstanding hereunder at a floating or variable rate (the
“Variable Rate”) equal to two hundred fifty-five (255) basis points in excess of
the one month yield for thirty (30) day London Interbank Offered Rate (LIBOR) on
the last business day of each month as published in The Wall Street Journal;
provided, however, that if LIBOR is no longer published in The Wall Street
Journal or if the method for compiling LIBOR is, as determined in Holder’s sole
discretion, materially altered, then Holder shall select such replacement of
LIBOR as Holder in its sole discretion determines most closely approximates
LIBOR. As of the date hereof, the Variable Rate is Four and thirty-four
hundredths percent (4.34%) per annum (the “Initial Rate”). Interest shall be
computed on the basis of a 360-day year composed of twelve (12) months of thirty
(30) days.

         A single payment of interest only, representing interest through
             , at the Initial Rate shall be due on the date that funds are
advanced hereunder. Thereafter, principal and interest shall be payable monthly,
in arrears, in one hundred twenty (120) consecutive monthly installments of
principal plus accrued interest at the Variable Rate, beginning on        
           , and continuing on the first day of each calendar month thereafter
until                  (“Maturity”), at which time all unpaid principal,
together with accrued but unpaid interest, shall be due and payable. Payments
shall be applied first to the accrued interest and other charges due hereunder
and the remainder to principal. The monthly installments shall be level during a
“Payment Period”, which is the period beginning on the first day of January and
ending on the last day of December of the same calendar year. The initial level
monthly payments for the first Payment Period shall be equal to $           
until the first “Payment Reset Date”, which is the first day of January of each
calendar year. On the first Payment Reset Date, and on each succeeding Payment
Reset Date thereafter, the level monthly payment to be paid by Borrower shall be
adjusted for the next succeeding Payment Period based on the “Payment Reset
Calculation”, which is the level monthly payment calculated by the full
amortization of the outstanding principal amount of this Note on the Payment
Reset Date at the Variable Rate as determined on the first business day of
December prior to the next Payment Period over the remaining originally
scheduled “amortization term” (as hereinafter defined) of this Note. A
substantial payment will be due at Maturity, as the principal face amount of
this Note shall be amortized over a period of two hundred forty (240) months
(the “amortization term”).

         At any time from the first day of the seventh (7th) month through the
last day of the twenty-fourth (24th) month following the date of this Note, upon
ten (10) days’ written notice to Holder, Borrower shall have the right to
convert the Variable Rate to a fixed rate of interest (the “Fixed Rate”) equal
to two hundred thirty-one (231) basis points in excess of the then-current
weekly average yield for ten (10)-year U.S. Dollar Interest Rate Swaps, as
published in Federal Reserve Statistical Release H.15 [519] (the “Index”). The
date on which the Fixed Rate is set shall be referred to herein as the
“Conversion Date”. Upon the Conversion Date, the monthly payment due hereunder
shall be adjusted to an amount equal to the amount which would fully amortize
the then-outstanding principal balance of this Note at such Fixed Rate over the
remaining amortization term.

         If any payment shall not be received by Holder within ten (10) days
after its due date, Borrower shall pay an additional charge equal to five
percent (5.00%) of the delinquent payment or the highest additional charge
permitted by law, whichever is less.

         Upon not less than thirty (30) days’ advance written notice to Holder
and upon payment of a Prepayment Premium (as defined below), Borrower shall have
the right to prepay all, but not less than all, of the outstanding balance of
this Note on any regularly scheduled principal and interest payment date with
the payment of the following prepayment fees:

Number of Months
     Remaining     

120 - 109
108 - 97
96 - 85
Thereafter

Applicable %
Of Amount Prepaid

3.0%
2.0%
1.0%
0.0%

The prepayment fees described above shall be waived in the event of a sale of
the Property (as hereinafter defined) in bona-fide arm’s length transaction to
an unrelated third party, provided that the purchase of the Property by an
unrelated third party is financed by Holder. If such purchase is not financed by
Holder, then the prepayment fee described above shall be 1.0% for the first
twenty-four months following the date of this Note, and shall be 0% thereafter.

         In addition to the foregoing, if the Fixed Rate is in effect, Borrower
must also pay a prepayment premium as set forth below (the “Prepayment Premium”)
in order to prepay all, but not less than all, of the outstanding balance of
this Note on any regularly scheduled principal and interest payment date. The
Prepayment Premium shall be determined by (i) calculating the decrease
(expressed in basis points) in the current weekly average yield of ten (10) year
U.S. Dollar Interest Rate Swaps (as published in the Index) from the Conversion
Date, to the Friday immediately preceding the week in which the prepayment is
made, (ii) dividing the decrease by 100, (iii) multiplying the result by the
following described applicable premium factor (the “Premium Factor”), and (iv)
multiplying the product by the principal balance to be prepaid. If the Index is
unchanged or has increased from the Conversion Date, to the Friday immediately
preceding the prepayment date, no Prepayment Premium shall be due. The Premium
Factor shall be the amount shown on the following chart for the month in which
prepayment occurs:

No. Mos.
Remaining

120 - 109
108 - 97
96 - 85
84 - 73
72 - 61
60 - 49
48 - 37
36 - 25
24 - 13
12 - 1


(Years)

(10)
( 9)
( 8)
( 7)
( 6)
( 5)
( 4)
( 3)
( 2)
( 1)

Premium
  Factor  

.070
.065
.060
.054
.048
.042
.036
.029
.022
.013

If the Federal Reserve Board ceases to publish Statistical Release H.15 [519],
then the decrease in the weekly average yield of ten (10)-year U.S. Dollar
Interest Rate Swaps will be determined from another source designated by Holder.

        If Holder at any time accelerates this Note after an Event of Default
(defined below), then Borrower shall be obligated to pay the Prepayment Premium
in accordance with the foregoing schedule. The Prepayment Premium shall not be
payable in the case of an assumption of the Loan (if permitted by Holder
pursuant to the terms of the Security Instrument (as hereinafter defined)), nor
with respect to condemnation awards or insurance proceeds from fire or other
casualty which Holder applies to prepayment, nor with respect to Borrower’s
prepayment of the Note in full during the last three (3) months of the term of
this Note unless an Event of Default has occurred and is continuing. Borrower
expressly acknowledges that such Prepayment Premium is not a penalty but is
intended solely to compensate Holder for the loss of its bargain and the
reimbursement of internal expenses and administrative fees and expenses incurred
by Holder.

        Holder shall have full recourse against Borrower for all sums due under
this Note and for all the representations, warranties, indemnities and covenants
in the Mortgage (“Security Instrument”) covering the property (the “Property”)
securing this Note and all other documents executed or delivered in connection
herewith (the “Loan Documents”).

        Each of the following shall constitute an Event of Default (“Event of
Default”) hereunder and under the Security Instrument:

        (a)    Failure of Holder to receive any payment of principal, interest,
or Prepayment Premium upon this Note within five (5) days after the date when
due; provided, however, notwithstanding the occurrence of such an Event of
Default, Holder shall not be entitled to exercise its rights and remedies unless
and until Holder shall have given Borrower notice thereof and a period of five
(5) days from the delivery of such notice shall have elapsed without such Event
of Default being cured; or

         (b)    The occurrence of an “Event of Default” under any Loan Document
(other than this Note).

         Upon the occurrence of any Event of Default, Holder shall have the
option to declare the entire amount of principal and interest due under this
Note immediately due and payable without notice or demand, and Holder may
exercise any of its rights under this Note and any document executed or
delivered herewith. After acceleration or maturity, Borrower shall pay interest
on the outstanding principal balance of this Note at the rate of five percent
(5.00%) per annum above the prime rate, as published in the Wall Street Journal
(or if the Wall Street Journal shall cease to publish the prime rate of
interest, another comparable source selected by Holder in its reasonable
discretion) , or fifteen percent (15.00%) per annum, whichever is higher,
provided that such interest rate shall not exceed the maximum interest rate
permitted by law (the “Default Rate”).

         All payments of the principal and interest on this Note shall be made
in coin or currency of the United States of America which at the time shall be
the legal tender for the payment of public and private debts.

         If this Note is placed in the hands of an attorney for collection,
Borrower shall pay reasonable attorneys’ fees and costs incurred by Holder in
connection therewith, and in the event suit or action is instituted to enforce
or interpret this Note (including without limitation efforts to modify or vacate
any automatic stay or injunction), the prevailing party shall be entitled to
recover all expenses reasonably incurred at, before or after trial and on
appeal, whether or not taxable as costs, or in any bankruptcy proceeding, or in
connection with post-judgment collection efforts, including, without limitation,
reasonable attorneys’ fees, witness fees (expert and otherwise), deposition
costs, copying charges and other expenses.

         This Note shall be governed and construed in accordance with the laws
of the State of Arizona applicable to contracts made and to be performed therein
(excluding choice-of-law principles). Borrower hereby irrevocably submits to the
jurisdiction of any state or federal court sitting in Arizona in any action or
proceeding brought to enforce or otherwise arising out of or relating to this
Note, and hereby waives any objection to venue in any such court and any claim
that such forum is an inconvenient forum.

         This Note is given in a commercial transaction for business purposes.

         This Note may be declared due prior to its expressed maturity date, all
in the events, on the terms, and in the manner provided for in the Security
Instrument.

         Borrower and all sureties, endorsers, guarantors and other parties now
or hereafter liable for the payment of this Note, in whole or in part, hereby
severally (i) waive demand, notice of demand, presentment for payment, notice of
nonpayment, notice of default, protest, notice of protest, notice of intent to
accelerate, notice of acceleration and all other notices except those for which
the Loan Documents expressly provide, and further waive diligence in collecting
this Note or in enforcing any of the security for this Note; (ii) agree to any
substitution, subordination, exchange or release of any security for this Note
or the release of any party primarily or secondarily liable for the payment of
this Note; (iii) agree that Holder shall not be required to first institute suit
or exhaust its remedies hereon against Borrower or others liable or to become
liable for the payment of this Note or to enforce its rights against any
security for the payment of this Note; and (iv) consent to any extension of time
for the payment of this Note, or any installment hereof, made by agreement by
Holder with any person now or hereafter liable for the payment of this Note,
even if Borrower is not a party to such agreement.

         Borrower authorizes Holder or its agent to insert in the spaces
provided herein the appropriate interest rate and the payment amounts as of the
date of the initial advance hereunder.

         All agreements between Borrower and Holder, whether now existing or
hereafter arising and whether written or oral, are hereby limited so that in no
contingency, whether by reason of demand or acceleration of the final maturity
of this Note or otherwise, shall the interest contracted for, charged, received,
paid or agreed to be paid to Holder exceed the maximum amount permissible under
the applicable law. If, from any circumstance whatsoever, interest would
otherwise be payable to Holder in excess of the maximum amount permissible under
applicable law, the interest payable to Holder shall be reduced to the maximum
amount permissible under applicable law; and if from any circumstance Holder
shall ever receive anything of value deemed interest by applicable law in excess
of the maximum amount permissible under applicable law, an amount equal to the
excessive interest shall be applied to the outstanding principal balance hereof,
or if such excessive amount of interest exceeds the unpaid balance of principal
hereof, such excess shall be refunded to Borrower. All interest paid or agreed
to be paid to Holder shall, to the extent permitted by applicable law, be
amortized, prorated, allocated, and spread throughout the full period (including
any renewal or extension) until payment in full of the principal so that the
interest hereon for such full period shall not exceed the maximum amount
permissible under applicable law. Holder expressly disavows any intent to
contract for, charge or receive interest in an amount which exceeds the maximum
amount permissible under applicable law. This paragraph shall control all
agreements between Borrower and Holder.

         WAIVER OF JURY TRIAL. BORROWER AND LENDER HEREBY KNOWINGLY, VOLUNTARILY
AND INTELLIGENTLY WAIVE ANY AND ALL RIGHTS THAT EACH PARTY TO THIS NOTE MAY NOW
OR HEREAFTER HAVE UNDER THE LAWS OF THE UNITED STATES OF AMERICA OR THE STATE OF
MICHIGAN, TO A TRIAL BY JURY OF ANY AND ALL ISSUES ARISING DIRECTLY OR
INDIRECTLY IN ANY ACTION OR PROCEEDING RELATING TO THIS NOTE, THE LOAN DOCUMENTS
OR ANY TRANSACTIONS CONTEMPLATED THEREBY OR RELATED THERETO. IT IS INTENDED THAT
THIS WAIVER SHALL APPLY TO ANY AND ALL DEFENSES, RIGHTS, CLAIMS AND/OR
COUNTERCLAIMS IN ANY SUCH ACTION OR PROCEEDING. BORROWER UNDERSTANDS THAT THIS
WAIVER IS A WAIVER OF A CONSTITUTIONAL SAFEGUARD, AND EACH PARTY INDIVIDUALLY
BELIEVES THAT THERE ARE SUFFICIENT ALTERNATE PROCEDURAL AND SUBSTANTIVE
SAFEGUARDS, INCLUDING, A TRIAL BY AN IMPARTIAL JUDGE, THAT ADEQUATELY OFFSET THE
WAIVER CONTAINED HEREIN.

IMPORTANT: READ BEFORE SIGNING. THE TERMS OF THIS AGREEMENT SHOULD BE READ
CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE. NO OTHER TERMS OR
ORAL PROMISES NOT CONTAINED IN THIS WRITTEN CONTRACT MAY BE LEGALLY ENFORCED.
YOU MAY CHANGE THE TERMS OF THIS AGREEMENT ONLY BY ANOTHER WRITTEN AGREEMENT.

TIME IS OF THE ESSENCE HEREOF.

         IN WITNESS WHEREOF, Borrower has executed or caused this Note to be
executed by its duly authorized general partner under seal as of the year and
day first written above.

BORROWER:

WM LIMITED PARTNERSHIP - 1998,
a Michigan limited partnership

By its sole general partner,
RES Management, LLC,
a Michigan limited liability company

By:                                                             
                  Robert E. Schermer, Jr.

               [SEAL]